DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Claim Objections
Claims 14-32 are objected to because of the following informalities: they are missing. They should be included with the identifier --(Canceled)-- as in the claims filed 04/05/2021.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 50, there is no antecedent basis for “a medicament delivery radiofrequency needle electrode of the plurality of radiofrequency needle electrodes.” That is, the claims do not previously recite that the plurality of RF needles includes a medicament delivery RF needle. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 53 and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over Schomacker (US 2012/0158100) in view of Brown (US 2004/0162551).
 Regarding claims 1 and 4, Schomacker discloses a method of treating tissue ([0007]) involving the steps of positioning an applicator (10, fig. 1) with a plurality of bipolar electrodes (50, [0064]) and a rim (14c) adjacent to tissue (e.g. fig. 7A). Then RF energy is applied to tissue (paragraph [0083], [0093]). The system further includes a control unit (fig. 9) for controlling negative pressure and RF energy delivery (e.g. [0072]-[0078]). The method includes applying negative pressure from a pump to create a protrusion within the rim ([0062]), where the plurality of RF needles are inserted into the tissue (e.g. fig. 7A, [0038]). The needles are heated by RF energy (e.g. [0093]) and, eventually, the RF needles are retracted from tissue and the device is unattached from the body. The method further includes measuring impedance of tissue with an impedance sensor ([0049]). Schomacker does not disclose that at least one of the needles is a different length from at least one other needle. Brown discloses a needle device which uses needles of different lengths and teaches that this facilitates the penetration of tissue ([0074], fig. 19). Therefore, before the application was filed, it 
Regarding claim 53, the method of Schomacker-Brown discloses all the steps as discussed above. The fact that the needles are manufactured with specific lengths, including at least some that are different from others, can be considered the step of setting a plurality of values of penetration depth of a plurality of RF needle electrodes. Additionally or alternatively, Schmacker teaches the depth is controllable ([0058]).
Regarding claim 54, Schomacker discloses a frequency in the range of 400 kHz (0.4 MHz) to 10 MHz (table 1).
Regarding claim 55, Schomacker discloses measuring the temperature and changing the amount of RF energy applied according to temperature ([0083]).
Regarding claims 56 and 57, Schomacker discloses the needles can be bipolar or monopolar ([0064]).
Regarding claim 58, Schomacker discloses the use of a cooled spacer with a plurality of holes (18, fig. 7A, [0068]).
Regarding claim 59, Schomacker does not disclose the diameter of the needle is between 0.1-0.8 mm ([0046]). However, Schomacker does disclose the needles have a diameter between 10 nm to 1 mm. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the method of Schomacker-Brown with any commonly known needle diameter, including any between 10 nm and 1 mm as taught by Schomacker, including 0.1-0.8 mm, which would produce the predictable result of treating tissue in a desired manner.

Claims 13, 33 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Schomacker and Brown, further in view of Hantash (US 2007/0142885).
Regarding claims 13, 33 and 52, Schomacker discloses a frequency in the range of The RF energy is applied in the 400 kHz (0.4 MHz) to 10 MHz range (table 1) and the use of pulses ([0066]), but does not disclose the pulse duration. However, 0.1 to 2500 ms is a massive range and Applicant has not disclosed that a value in this range produces an unexpected result. Hantash discloses a method of treating skin using needles and RF energy pulsed at 200 and 400 ms ([0079]-[0080]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the method of Schomacker-Brown with any commonly known pulse duration, including 200 or 400 ms as taught by Hantash, which would produce the predictable result of treating tissue in a desired manner. Regarding claim 52 specifically, note that all methods of applying RF energy to tissue involve the step of changing the frequency at least when the system is turned on and off.
Regarding claim 50, Schomacker further discloses delivering an analgesic medicament through the needles ([0017]).
Regarding claim 51, Schomacker further discloses the method includes measuring impedance of tissue with an impedance sensor ([0049]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Schomacker, Brown and Hantash, further in view of Hancock (US 2013/0267943).
Regarding claim 34, the method of Schomacker-Brown-Hantash does not disclose the use of cold plasma. However, cold plasma is commonly used in conjunction with RF energy for several purposes. Hancock, for example, discloses that cold plasma .

Claims 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over Schomacker in view of Vorisek (US 2003/0187430) and Wham (US 2007/0173804).
Regarding claims 60 and 61, Schomacker discloses the limitations as discussed above with respect to claim 1, including setting a power (a necessary aspect of an RF treatment procedure, but see [0071] and [0082]) and the RF energy being applied in the 400 kHz (0.4 MHz) to 10 MHz range (table 1), but does not disclose measuring the power output by the electrodes or changing the power output by the electrodes to be closer to the set power during an interval. However, using power as a feedback control parameter is common in the art. Vorisek, for example, discloses a method of treating tissue that includes the steps of setting a power value, measuring the power output by the electrodes, and changing the output power to be closer to the set point depending on the measurement ([0063]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known feedback control mechanism in the method of Schomacker, including using a measured power to adjust 
Regarding claim 62, the claim term “aligned” is extremely broad and since the electrodes of Schomacker share an axis or plane with some surface of the device the electrodes are considered to be “aligned with a surface of the applicator.”
Regarding claim 63, the claimed term “immersed” is both broad and unusual for this type of structural feature. Since the electrodes of Schomacker are connected to some internal part of the applicator (fig. 1) they can be considered “immersed” into a surface of the applicator.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Schomacker, Vorisek and Wham, further in view of Hancock.
Regarding claim 64, the method of Schomacker-Vorisek-Wham does not disclose the use of cold plasma. However, cold plasma is commonly used in conjunction with RF energy for several purposes. Hancock, for example, discloses that cold plasma can be used for sterilization ([0123]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Schomacker-Vorisek with cold plasma generating structures as taught by Hancock to allow a user to sterilize tissue. Cold plasma, by definition, is at a relatively low temperature and thus when applied to the heated tissue will cool the tissue to some degree. Alternatively, it would be obvious to generate cold plasma in the method of Schomacker-Vorisek-Wham-Hancock at any temperature, including a temperature that would, even incidentally, cool tissue, which would also produce the predictable results associated with using cold plasma.

 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794